


EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT ("Agreement") is effective as of the 2nd day of March,
2010 (the "Effective Date"), by arid between Bovie Medical Corporation, a
corporation organized and existing under the laws of the State of Delaware with
offices at 5115 Ulmerton Road, Clearwater, Florida 33760 (the "Company") and
Leonard Keen, a resident of Seminole County, Florida, whose address is 417
Willowbrook Lane, Longwood, Florida 32779 (the "Employee"), and has been
approved by the Company's Board of Directors.


WITNESSETH:


WHEREAS, the Company is a Delaware corporation existing and authorized to do
business in the State of Florida at the address first stated above;


WHEREAS, the Company is desirous of securing Employee's services on an ongoing
basis and Employee is willing to provide such services; and


WHEREAS, the Employee is well-known to the Company as Employee has provided
consulting and/or legal services to the Company for nearly ten (10) years.


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the Parties hereto agree as follows:


1) EMPLOYMENT OF EMPLOYEE: The Company hereby agrees to employ the Employee, and
the Employee hereby agrees to accept said employment, pursuant to the terms and
conditions of this Agreement.


2) DUTIES: The Employee shall render, as an employee, professional services as
Vice-President & General Counsel, reporting to the Company's Chief Operating
Officer, and shall perform such additional duties as may reasonably be assigned
to the Employee by the Board of Directors of the Company. The Employee agrees to
devote four (4) business days per week to the performance of his duties, except
for customary vacations and reasonable absences due to illness or other
incapacity, and to perform all of his duties to the best of his professional
ability and to comply with such reasonable policies, standards and regulations
of the Company as are from time to time established in writing by the Board of
Directors. Nothing contained herein shall be construed so as to prohibit or
prevent the Employee from engaging in any outside teaching or business
activities as long as such activities do not conflict or interfere with the
adequate performance of his duties hereunder. Company acknowledges and approves
of Employee continuing to operate, during the Term of this Agreement, his law
practice and/or other endeavors, subject to the condition set forth in the
preceding sentence.


3) TERM: The initial term of employment under this Agreement shall commence on
the Effective Date and shall continue for a self-renewing period of three (3)
years (the "Term") thereafter unless terminated pursuant to Section 11
(TERMINATION OP EMPLOYMENT), below. At the end of each

 
 

--------------------------------------------------------------------------------

 

year during the Term, the Term shall be automatically extended by an additional
year unless the Company provides the Employee with advanced written notice of
non-renewal of this Agreement of at least one (1) year and one (1) day (the
"Non-Renewal Notice").


4) PLACE OF EMPLOYMENT: Initially, the Employee will reside and work from his
home in Longwood, Florida, and, upon reasonable notice from the Company, shall
be available for up to five (5) nights per calendar month to work at the Company
in Clearwater, Florida. Subject to the terms of Section 5 (COMPENSATION), below,
the Employee agrees to work at the Company five (5) business days per week,
starting no later than January 1, 2011. At least thirty (30) days prior to such
transition by the Employee, as set forth in Employee's written notice to the
Company, the Company shall pay the Employee a lump sum payment sufficiently
grossed up to account for Employee's applicable payroll/income taxes to yield an
after-tax, net payment of Fifty Thousand Dollars ($50,000).


5) COMPENSATION: For Employee's services rendered hereunder, the Company shall
pay the Employee (i) an annual base salary of not less than One Hundred and
Fifty Thousand Dollars ($150,000.00) while Employee works four (4) business days
per week and an annual base salary of not less than One Hundred and Eighty-Seven
Thousand and Five Hundred Dollars ($187,500.00) commencing when the Employee
starts to work five (5) business days per week at the Company in Clearwater,
Florida (as applicable, the "Base Salary"), payable in equal weekly
installments; (ii) bonuses as shall be determined from lime to time by the Board
of Directors in its discretion; (iii) annual Seven And One-Hall Percent (7.5%)
increases in Base Salary, subject to review and adjustment by the Board of
Directors, but in any case comparable increases as received by the other members
of executive management and (iv) an immediate grant of One Hundred Thousand
(100,000) options for restricted shares of Company common stock (symbol
AMEX:BVX)(the "Options"), as set forth in the attached Stock Option, which is
incorporated herein by reference. The Options shall be subject to (x) a vesting
period of Seven (7) years from the Effective Date of this Agreement, with annual
vesting, in equal portions, for each of the Seven (7) years, (y) a strike price
of the Options established on even date herewith and (z) full and complete
accelerated vesting of all remaining unvested Options (if any) upon the
occurrence of a Non-Renewal Notice, a Termination Without Cause or a
Change-in-Control Event as set forth in Section 11 (TERMINATION OF EMPLOYMENT),
below. Notwithstanding any term or clause herein relating to Base Salary, the
same percent adjustment in Base Salary as shall apply to all other members of
executive management whether as part of a cost-saving program for the Company or
otherwise, shall apply to the Employee.


6) VACATION/SICK: The Company agrees that the Employee shall receive vacation,
with full pay, of Three (3) weeks (Fifteen (15) working days) during each year
of the Term, subject to any increases to which Employee becomes eligible based
on years of service or otherwise. The scheduling of any vacation shall be
coordinated with the Company so that the staffing needs of the Company are met
to the extent reasonably possible. The Employee may be entitled to such further
paid vacation as is approved in writing by the Board of Directors of the
Company. The Company shall pay the Employee for all unused vacation upon any
expiration or termination of this Agreement. The Employee shall be granted sick
time and other paid lime off, and may use the same, in accordance


Employment Agreement - Leonard
Keen                                                                                                                                Page
2 of 7

 
 

--------------------------------------------------------------------------------

 

with the Company policy, as amended, as applicable to other executive management
of the Company.


7) REIMBURSEMENT OF BUSINESS EXPENSES: The Company agrees to pay, either
directly or indirectly by payment to the Employee, for all of the Employee's
approved entertainment, travel and miscellaneous business expenses incurred by
him during the course of his employment. Employee shall he entitled, on each
business-related travel, to coach airline tickets on domestic travel and
business class airline tickets on international travel, and a full-size or
larger rental automobile. Additionally, the Company shall provide Employee with
expense reimbursements at least comparable with Company's past practices with
Employee while he was an outside contractor. The Company acknowledges and
accepts that Employee has physical limitations that are well-known to the
Company's management, which severely limit Employee's ability to travel. The
Company shall reimburse the Employee for his own cellular phone plan expense or,
at his election, provide him with a Company cellular phone and voice/data
service. As a prerequisite to any payment or reimbursement by the Company for
business expenses, the Employee shall submit receipts of all such expenses to
the Company, and the Company's obligation to effect payment or reimbursement of
such expenses shall be only to the extent of such receipts.


8) ADDITIONAL BENEFITS: If the Employee elects such coverage, the Company shall
provide (and subsidize the Company-standard portion of the cost of) group
medical and dental insurance for the Employee and his dependents, under the
Company's group insurance program and plan. Further, the Company shall obtain
and pay for One Hundred Percent (100%) of the premiums for group term life
insurance in the amount of Fifty Thousand Dollars ($50,000.00), and long-term
disability insurance, under insurance programs and plans applicable to the other
members of the Company's executive management. Notwithstanding anything herein
to the contrary, the Employee shall be entitled to receive all of the other
benefits established for the employees of the Company including, without
limitation, those other benefits set forth in the Company's Employee Handbook,
as amended.


9) PROPERTY DEFINED: The Employee understands and agrees that all Company files,
customer files, legal files, legal research files, form files, forms, examples,
samples, and all briefs and memoranda, and other work product are the sole and
exclusive property of the Company; and the same shall remain in the possession
of the Company and shall constitute the property of the Company. The Employee
shall not remove, photocopy, photograph or in any other manner duplicate or
remove said property of the Company, except to the extent necessary to perform
his duties hereunder. The Company acknowledges and agrees that legal work
product previously prepared and provided by Employee does not constitute
Company's sole and exclusive property.


10) DISPOSITION OF PROPERTY UPON TERMINATION OF EMPLOYMENT: In the event
Employee's employment with the Company is terminated, the Employee agrees and
understands that all files and all customers of the Company are the sole and
exclusive property of the Company, and the Employee shall have no right, title
or interest in the same, subject to the proviso set forth at the end of Section
9 (PROPERTY DEFINED), above.


Employment Agreement - Leonard
Keen                                                                                                                                Page
3 of 7

 
 

--------------------------------------------------------------------------------

 

11) TERMINATION OF EMPLOYMENT: The employment of the Employee may only be
terminated as follows:


a) By the death of the Employee ("Termination Upon Death"); in such case, the
Company shall pay the Employee's beneficiaries (as designated in writing by
Employee) a lump sum payment equal to the total of the compensation and benefits
set forth in Section 5 (COMPENSATION), Section 6 (VACATION/SICK), Section 7
(REIMBURSEMENT OF BUSINESS EXPENSES), and Section 8 (ADDITIONAL BENEFITS),
above, due the Employee, prorated through and including the date of termination.


b) By the Employee, at any time upon at least thirty (30) days prior written
notice to the Company; and the Company shall pay the Employee a lump sum payment
equal to the total of compensation and benefits set forth in Section 5
(COMPENSATION), Section 6 (VACATION/SICK), Section 7 (REIMBURSEMENT OF BUSINESS
EXPENSES), and Section 8 (ADDITIONAL BENEFITS), above, due the Employee,
prorated through and including the date of termination.


c) By the Company, without cause, with the majority approval of the Board of
Directors of the Company, at any time upon at least thirty (30) days prior
written notice to the Employee ("Termination Without Cause"), subject to the
terms set forth in subparagraph (d), below.


d) If the Company (i) imposes a Termination Without Cause, (ii) provides
Employee with a Non-Renewal Notice, (iii) fails to meet its obligations to the
Employee on a timely basis, or (iv) undergoes a change in the control of the
Company (a "Change-in-Control Event")1, the Employee may elect to terminate this
Agreement upon at least thirty (30) days prior written notice to the Company. If
any of the preceding events (i), (ii), (iii) or (iv) occurs, and the Employee
provides Company with at least thirty (30) days advance written notice, the
Company shall pay the Employee a lump sum severance equal to three (3) times the
compensation and benefits set forth in Section 5 (COMPENSATION), Section 6
(VACATION/SICK), Section 7 (REIMBURSEMENT OF BUSINESS EXPENSES), and Section 8
(ADDITIONAL BENEFITS), above, then in effect, as well as any other sums, which
may be due under the terms hereof Employee shall not have to account for other
compensation from other sources or otherwise mitigate his damages due to
termination pursuant to Section 11 (TERMINATION OF EMPLOYMENT).


e) By the Company, if during the Term the Employee violates the provisions of
Section 12(u) (NONCOMPETITION AND PRESERVATION OF NON-TRADE SECRET PROTECTABLE
BUSINESS INTERESTS) hereof and the Employee fails to cure said violation within
a period of twenty (20) days after Employee receives Company's written notice
thereof, or is found guilty in a court of law of any crime of moral turpitude
("Termination for Cause").


Employment Agreement - Leonard
Keen                                                                                                                                Page
4 of 7



--------------------------------------------------------------------------------

 
1 For purposes hereunder, a "Change-in-Control Event" shall include, but not be
limited to, the occurrence of a third party acquiring all or substantially all
of the assets of the Company or acquiring such a number of shares of Company
common stock or acquiring such other means and rights, so as to control the
direction or affairs of the Company or the replacement of management, regardless
of whether such control or replacement is actually exercised.

 
 

--------------------------------------------------------------------------------

 

12)           NON-COMPETITION AND PRESERVATION OF NON-TRADE SECRET PROTECTABLE
BUSINESS INTERESTS: (u) Upon a Termination for Cause or a Non-Renewal Notice,
and for twelve (12) months thereafter, the Employee shall not, without the
express written consent of the Company, directly or indirectly, consult with,
render services to, or otherwise participate or attempt to participate in any
manner in a business, which competes with the Company within the geographic
areas where the Company and/or the Employee conducted business during the
twenty-four (24) month period directly preceding his/her Termination for Cause
or Non-Renewal Notice.


(ii)           Furthermore, during the Term of this Agreement and for a period
of twelve (12) months thereafter (except for a termination by Employee under
Section 11(d)(iii), above), Employee:


a) Shall not use or disclose any Confidential Information to any person or
entity without the written authorization of the Company. Confidential
Information includes, but is not limited to, non-public information concerning
Company’s customers; pricing information and methods; training and operational
procedures; advertising, marketing, and sales information; financial
information; and other data, concepts, strategies, methods, procedures or other
confidential information that is not a trade secret as defined by Florida
Statute Section 688.002 (2009), as amended;


b) Shall not solicit, directly or indirectly, any then-existing customer with
whom the Company has had a substantial commercial relationship;


c) Shall not hire, recruit or attempt to recruit any person employed by the
Company at the time of the Employee's termination of employment with the Company
for any person or business entity, which competes or plans to compete with the
Company;


d)           Shall not adversely affect the Company's customer goodwill
associated with (1) an ongoing business by way of tradename, trademark, service
mark, trade dress and the like; (2) a specific geographic location; or (3) a
specific marketing or trade area; and/or


e) Shall not use extraordinary or specialized training (unrelated to the
practice of law) received from the Company and pertaining specifically and
uniquely to the business of the Company in a manner, which competes with the
Company.


This Non-Competition and Protection of Non-Trade Secret Protectable Business
Interest provision is expressly intended to benefit the Employer, its successors
and assigns (the "Third Party Beneficiaries") and the Company and the Third
Party Beneficiaries are expressly authorized to enforce this provision.


Employee agrees that the precise value of the covenants in this Section 12 (and
in Section 13, below) are so difficult to evaluate that no accurate measure of
liquidated damages could possibly be established and that, in the event of a
breach or threatened breach, the Company is entitled to temporary and permanent
injunctive relief restraining Employee from such breach or threatened breach. In
the event that any covenants made in this Section shall be more restrictive than
permitted by applicable law, such covenants shall be limited to the extent which
is so permitted.


Employment Agreement - Leonard
Keen                                                                                                                                Page
5 of 7

 
 

--------------------------------------------------------------------------------

 

consolidated or which may acquire all or substantially all of the Company's
assets through sale, lease, liquidation or otherwise. The rights and benefits of
Employee are personal to him and no such rights or benefits shall be subject to
assignment or transfer by Employee.


18)           GOVERNING LAW: This Agreement shall be construed and interpreted
in accordance with the laws of the State of Florida. The prevailing party to any
dispute arising from or related to this Agreement shall be entitled to recovery
of its reasonable attorneys' fees and court costs from the other party
hereunder.


19)           ENTIRE AGREEMENT: This Agreement constitutes the entire agreement
between the parties and supersedes and replaces any prior agreement pertaining
to the subject matter hereof, and there are no other agreements between the
parties except as set forth herein.


20)           AMENDMENT AND MODIFICATION: All terms, conditions and provisions
of this Agreement shall remain in full force and effect unless modified,
changed, altered or amended, in writing, executed by both parties.


IN WITNESS WHEREOF, the parties hereto have set their hands and seals effective
on the day and year first above written.


COMPANY:  Bovie Medical Corporation
 
EMPLOYEE:  Leonard Keen
     
/s/ Moshe Citronowicz
 
/s/ Leonard Keen
Moshe Citronowicz, COO & EVP
 
Leonard Keen
           
Signed and Sealed in the Presence of:
 
   
/s/ Vera McElroy
 
/s/ Vera McElroy
Witness:  Vera McElroy
 
Witness:  Vera McElroy



















Employment Agreement - Leonard
Keen                                                                                                                                Page
7 of 7
